

Exhibit 10.3


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of May 13, 2015,
by EPR PROPERTIES, a Maryland real estate investment trust (the “Company”) and
Morgan G. Earnest II (“Employee”). In consideration of the mutual covenants
contained herein, the parties agree as follows:
1.DEFINITIONS. For purposes of this Agreement, the following terms shall have
the following meanings.


“ANNUAL INCENTIVE PROGRAM” shall mean the annual incentive program of the
Company, as amended from time to time, or any successor incentive program
adopted by the Board or the Compensation and Human Capital Committee, pursuant
to which annual Performance Bonuses and Incentive Bonuses may be awarded to
Employee. Pursuant to the Annual Incentive Program, the Compensation and Human
Capital Committee may adopt, or make recommendations to the Board, and the Board
may adopt, an annual bonus for the Employee, which will be based primarily on
the Employee’s performance, as measured by the Compensation and Human Capital
Committee, for the most recently completed fiscal year.
“BOARD” shall mean the Board of Trustees of the Company. Notwithstanding
anything herein to the contrary, the Board may authorize the Compensation and
Human Capital Committee to take any action required to be taken by the Board
pursuant to this Agreement.
“CAUSE” shall mean and be limited to an affirmative determination by the Board
that any of the following has occurred: (a) Employee’s willful and continued
failure or refusal to perform his duties with the Company (other than as a
result of his Disability or incapacity due to mental or physical illness) which
is not remedied in the reasonable good faith determination of the Board within
30 days after Employee’s receipt of written notice from the Board specifying the
nature of such failure or refusal, (b) the willful engagement by Employee in
misconduct which is materially and demonstrably injurious to the Company, or (c)
Employee's conviction of a felony or other crime involving theft or moral
turpitude. For purposes of this Agreement, no act or failure to act shall be
considered “willful” unless done or omitted in bad faith and without reasonable
belief that the act or omission was in the best interests of the Company. A
failure or refusal to perform duties materially and adversely inconsistent with
Employee’s position, as contemplated in paragraph (a) of the definition of “Good
Reason,” shall not be considered willful or in bad faith.
“CHANGE IN CONTROL” shall mean the occurrence of any of the following events:
(a)Incumbent Trustees cease for any reason to constitute at least a majority of
the Board.


(b)Any “person” (as defined in Section 3(a)(9) of the Exchange Act and as used
in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) or “group” (within the
contemplation of



--------------------------------------------------------------------------------



Section 13(d)(3) of the Exchange Act and Rule 13d-5 thereunder) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) or controls
the voting power, directly or indirectly, of shares of the Company representing
25% or more of the Company Voting Securities, other than (i) an acquisition of
Company Voting Securities by an underwriter pursuant to an offering of shares by
the Company, (ii) a Non-Qualifying Transaction, or (iii) an acquisition of
Company Voting Securities directly from the Company which is approved by a
majority of the Incumbent Trustees.
(c)The shareholders of the Company approve a Business Combination, other than a
Non-Qualifying Transaction.


(d)The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.


(e)Any transaction or series of transactions which results in the Company being
“closely held” within the meaning of the REIT provisions of the Code, after any
applicable grace period, and with respect to which the Board has either waived
or failed to enforce the “Excess Share” provisions of the Company’s Amended and
Restated Declaration of Trust.


(f)For purposes of this definition:


(A)“Company Voting Securities” shall mean the outstanding shares of the Company
eligible to vote in the election of trustees of the Company.


(B)“Company 25% Shareholder” shall mean any “person” or “group” which
beneficially owns or has voting control of 25% or more of the Company Voting
Securities.


(C)“Business Combination” shall mean a merger, consolidation, acquisition, sale
of all or substantially all of the Company’s assets or properties, statutory
share exchange or similar transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s shareholders, whether
for the transaction itself or the issuance or exchange of securities in the
transaction.


(D)“Incumbent Trustees” shall mean (1) the trustees of the Company as of the
date of this Agreement or (2) any trustee elected subsequent to the date of this
Agreement whose election or nomination was approved by a vote of at least
two-thirds of the Incumbent Trustees then on the Board (either by specific vote
or approval of a proxy statement of the Company in which such person is named as
a nominee for trustee).


(E)“Parent Corporation” shall mean the ultimate parent entity that directly or
indirectly has beneficial ownership or voting control of a majority of the
outstanding voting securities eligible to elect directors of a Surviving
Corporation.


(F)“Surviving Corporation” shall mean the entity resulting from a Business
Combination.

2

--------------------------------------------------------------------------------



(G)“Non-Qualifying Transaction” shall mean a Business Combination in which all
of the following criteria are met: (1) more than 50% of the total voting power
of the Surviving Corporation or, if applicable, the Parent Corporation, is
represented by Company Voting Securities that were outstanding immediately prior
to the Business Combination (or, if applicable, is represented by shares into
which the Company Voting Securities were converted pursuant to the Business
Combination and held in substantially the same proportion as the Company Voting
Securities were held immediately prior to the Business Combination), (2) no
“person” or “group” (other than a Company 25% Shareholder or any Employee
Benefit Plan (or related trust) sponsored or maintained by the Surviving
Corporation or the Parent Corporation) would become the beneficial owner,
directly or indirectly, of 25% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and no Company 25% Shareholder would increase its percentage of such total
voting power as a result of the transaction, and (3) at least a majority of the
members of the board of directors or similar governing body of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Business Combination were Incumbent Trustees
at the time of the Board’s approval of the Business Combination.


(g)Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any “person” or “group” acquires beneficial ownership or
voting control of more than 25% of the Company Voting Securities as a result of
any acquisition of Company Voting Securities by the Company, but if after that
acquisition by the Company the “person” or “group” becomes the beneficial owner
or obtains voting control of any additional Company Voting Securities, a Change
in Control shall be deemed to occur unless otherwise exempted as set forth
above.


“CODE” shall mean the Internal Revenue Code of 1986, as amended.
“COMPENSATION AND HUMAN CAPITAL COMMITTEE” shall mean the Compensation and Human
Capital Committee appointed by the Board.
“CONTROL” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of the Company, whether
through the ownership of Company Voting Securities, by contract, or otherwise.
“DISABILITY” shall mean (a) the adjudication of incompetence of Employee or
(b) the failure of Employee to perform his duties with the Company on a
full-time basis for a period of time until the Company’s Long-Term Disability
Plan commences payment of benefits as a result of incapacity due to mental or
physical illness which is determined to be permanent by a physician selected by
the Company or its insurers and acceptable to Employee or his legal
representative, which acceptance shall not be unreasonably withheld.
“EMPLOYEE BENEFIT PLANS” shall mean any and all 401(k) plans, profit sharing
plans, retirement plans, savings plans, investment plans, Health Plans, group
life insurance, disability insurance, salary continuation plans, accidental
death and travel accident insurance plans, long-term care plans, fringe benefits
and all other benefit plans, programs and policies of the Company

3

--------------------------------------------------------------------------------



adopted for peer management employees of the Company or agreed to by Employee
and the Company during the Employment Period.
“EMPLOYMENT PERIOD” shall mean the period from the date of this Agreement until
the third anniversary of the date hereof.
“EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended.
“GOOD REASON” shall mean any of the following:
(a)The assignment to Employee of duties materially and adversely inconsistent
with Employee’s position as described in Section 2; or


(b)Any material reduction in Employee’s base compensation or discontinuation of
his eligibility under the Annual Incentive Program, or eligibility for Long-Term
Incentive Awards under the Long-Term Incentive Plan (as provided in Sections
4(b) and 4(c), respectively), which in any case is not agreed to by Employee or,
after the occurrence of a Change in Control, a diminution of the Employee’s
target bonus opportunity under the Annual Incentive Plan, Long-Term Incentive
Plan or any successor plan, which results in a material adverse effect on
Employee’s compensation opportunities under the Company’s compensation programs;
or


(c)A material breach of this Agreement by the Company, its successors or
assigns, including any failure to pay Employee on a timely basis any amounts to
which he is entitled under this Agreement; or


(d)Any requirement that Employee be based at any office outside of a 35-mile
radius of the current offices of the Company.
Notwithstanding the foregoing, “Good Reason” shall only exist if Employee shall
have provided the Board with written notice within 90 days of the initial
occurrence of any of the foregoing events or conditions which specifically
identifies the circumstances constituting Good Reason (provided such
circumstances are capable of correction), and the Company fails to eliminate the
conditions constituting Good Reason within 30 days after receipt of written
notice of such event or condition from Employee. Employee’s resignation from
employment with the Company for Good Reason must occur within one year following
the initial existence of the event or condition constituting Good Reason.
“HEALTH PLANS” shall mean any and all individual and family health and
hospitalization insurance and/or self-insurance plans, medical reimbursement
plans, prescription drug plans, dental plans and other health and/or wellness
plans.
“INCENTIVE BONUS” shall mean any portion of bonus awarded to Employee under the
Annual Incentive Program as the result of the election by the Employee to take
restricted shares of the Company or other equity-based compensation issuable by
the Company.

4

--------------------------------------------------------------------------------



“LONG-TERM INCENTIVE AWARDS” shall mean all grants of equity-based compensation
awarded to Employee under the Company’s Long-Term Incentive Plan, other than
Incentive Bonuses, together with amounts under the Long-Term Incentive Plan that
Employee elects to contribute to the insurance plan of the Company, or any
successor plan.
“LONG-TERM INCENTIVE PLAN” means the 2007 Equity Incentive Plan, as amended and
restated, and any successor, renewal or additional equity plan of the Company.
“NOTICE OF TERMINATION” shall mean a written instrument delivered by Employee or
the Board, as the case may be, which (a) gives notice of the termination of this
Agreement and Employee’s employment hereunder, (b) indicates the provision of
this Agreement under which the termination is made, (c) unless the termination
is pursuant to Section 5(a), (d) or (f), describes in reasonable detail the
facts and circumstances claimed to provide a basis for termination, and
(d) specifies the Termination Date (which shall be not more than 30 days after
the date of the Notice). The failure by Employee or the Company to describe in a
Notice of Termination any fact or circumstance which contributes to a showing of
Disability, Good Reason or Cause (as applicable) shall not waive any right to
assert such fact or circumstance in enforcing Employee’s or the Company’s rights
hereunder.
“PERFORMANCE BONUS” shall mean any portion of the bonus awarded to Employee
under the Annual Incentive Program in which the Employee may elect to take in
the form of cash, and which shall not include the Incentive Bonus.
“RESIGNATION” shall mean Employee’s resignation from the Company other than
pursuant to Section 5(e). “Resign” shall have the correlative meaning.
“SEVERANCE MULTIPLE” shall mean the number two and one-half (2 ½).
“TERMINATION DATE” shall mean: (a) if Employee is terminated pursuant to
Section 5(b) or (c) or terminates pursuant to Section 5(e), the date of receipt
of the Notice of Termination or any later date specified in the Notice, (b) if
Employee is terminated by reason of death, the date of his death, or (c) if
Employee is terminated pursuant to Section 5(d) or Resigns, 30 days after the
date of receipt of the Notice of Termination.
“YEAR” shall mean a calendar year including, for purposes of Section 4, all of
calendar year 2015.
2.DUTIES. The Company employs Employee as its Senior Vice President and Chief
Investment Officer. During the Employment Period:


(a)Employee shall perform, to the best of his ability, the duties commensurate
with Employee’s position as Senior Vice President and Chief Investment Officer,
or such other position as Employee may be promoted in the future, as the Company
shall assign from time to time.



5

--------------------------------------------------------------------------------



(b)Employee shall devote his full time and attention to the business of the
Company and shall not engage in any other business activity for gain or profit,
other than personal investments or service on corporate, civic or charitable
boards or committees, so long as such activities do not significantly interfere
with the performance of his responsibilities under this Agreement. Employee
accepts his employment and agrees to faithfully observe and enforce the policies
and decisions of the Company in effect from time to time, including but not
limited to the Company’s Code of Business Conduct and Ethics and Insider Trading
and Regulation FD Compliance Policy.


3.TERM. This Agreement and Employee’s employment shall remain in effect during
the Employment Period, unless sooner terminated in accordance with Section 5.


4.COMPENSATION.


(a)BASE SALARY. Employee shall receive an annual base salary of $412,571,
payable in regular increments in accordance with the Company’s standard payroll
procedures (but not less frequently than monthly) less applicable withholdings,
and subject to such increases as awarded in the discretion of the Compensation
and Human Capital Committee from time to time.


(b)BONUS. Employee shall be eligible for an annual Performance Bonus and an
annual Incentive Bonus in accordance with the Annual Incentive Program as
administered by the Compensation and Human Capital Committee. The Compensation
and Human Capital Committee shall establish the bonus computation methodology
and performance criteria for each Year and shall have sole authority to
administer the Annual Incentive Program, to establish performance goals, to
certify to their achievement, to establish under the Annual Incentive Program
the amount of the Performance Bonus and Incentive Bonus, the type of
compensation comprising the Incentive Bonus and the number of restricted shares
or amount of other equity-based compensation issuable as the Incentive Bonus.


(c)LONG-TERM INCENTIVE AWARDS. Employee shall be eligible to participate in
Long-Term Incentive Awards from time to time at the discretion of the
Compensation and Human Capital Committee.


(d)EMPLOYEE BENEFIT PLANS. Employee shall be eligible to participate in all
Employee Benefit Plans made available to other peer management employees of the
Company or otherwise agreed to by Employee and the Compensation and Human
Capital Committee during the Employment Period.


(e)VACATION. Employee shall be entitled to at least four weeks paid vacation
during each Year of service, or such greater amount as otherwise agreed to by
Employee and the Compensation and Human Capital Committee (prorated for any
partial Year).


(f)EXPENSE REIMBURSEMENTS. The Company shall reimburse Employee for all business
travel and other out-of-pocket expenses reasonably incurred by Employee in the
performance of his services under this Agreement. All reimbursable expenses
shall be

6

--------------------------------------------------------------------------------



appropriately documented in reasonable detail by Employee upon submission of any
request for reimbursement, in a format and manner consistent with the Company’s
expense reporting and reimbursement policies applicable to other peer management
employees of the Company.


(g)ADJUSTMENTS TO COMPENSATION. Employee’s base salary and other cash
compensation shall be subject to withholding and other applicable taxes. If
Employee is employed by the Company for less than 12 months in any Year, unless
otherwise provided in Section 6 or in the applicable plan or arrangement, his
compensation and benefits shall be prorated in accordance with the number of
days in the Year during which he is employed.


5.TERMINATION. This Agreement and Employee’s employment hereunder shall be
terminated upon the earliest of:


(a)DEATH. Employee’s employment shall automatically terminate upon his death.


(b)DISABILITY. The Company will make efforts to reasonably accommodate Employee
as required by applicable federal and state laws. However, and subject to
applicable law, in the event of Employee’s Disability, the Board may, after
giving 30 days’ written notice to Employee, terminate Employee by giving Notice
of Termination if he is unable because of his Disability to resume his full-time
duties within such 30-day period.


(c)CAUSE. The Board may terminate Employee’s employment for Cause by giving
Notice of Termination to Employee. Employee shall have the right to appeal any
termination for Cause to the Board by providing written notice to the Chairman
of the Board not later than five business days after the date of the Notice of
Termination. Employee and his counsel shall have the right to appear before the
Board at a meeting at which such appeal shall be considered. The determination
of the Board with regard to such appeal shall be final and binding.


(d)WITHOUT CAUSE. The Board may terminate Employee’s employment without Cause by
giving 30 days’ Notice of Termination to Employee.


(e)GOOD REASON. Employee may terminate his employment for Good Reason by giving
Notice of Termination to the Company.


(f)RESIGNATION. Employee may Resign his employment by giving 30 days’ Notice of
Termination to the Company.


6.COMPENSATION ON TERMINATION OR EXPIRATION. Upon termination of Employee’s
employment for any reason provided in Section 5, Employee (or his estate) shall
be entitled to all compensation earned and all benefits under Employee Benefit
Plans and expense reimbursements vested or accrued through the Termination Date.
In addition:


(a)DISABILITY. Subject to Employee timely signing (to the extent not
incapacitated) and returning, and not revoking, the release required by Section
8(a), if Employee’s

7

--------------------------------------------------------------------------------



employment hereunder is terminated pursuant to Section 5(b), Employee shall
receive from the Company in a lump sum payment made on the 60th day after the
Termination Date, an amount equal to the product of:
(A)the sum of


(i)the Employee’s annual base salary at the rate in effect immediately prior to
the Termination Date, plus


(ii)the average of the amount of the Performance Bonuses paid or payable to
Employee, if any, for the three most recently completed Years prior to the
Termination Date (annualized as applicable), times


(B)the Severance Multiple.


In addition (1) notwithstanding anything to the contrary in any share option
plan or agreement, any share options held by Employee on the Termination Date
(or a Termination Date under Section 5(a)) shall become immediately exercisable
and may be exercised by Employee (or Employee’s estate or other authorized
representative) until the earlier of 5 years after the Termination Date or 10
years after the grant date of the options, and (2) all unvested restricted
shares held by Employee on the Termination Date (or a Termination Date under
Section 5(a)) shall become fully vested as of such date.
(b)BY THE COMPANY WITHOUT CAUSE; BY EMPLOYEE FOR GOOD REASON. Subject to
Employee timely signing and returning, and not revoking, the release required by
Section 8(a), if Employee’s employment hereunder is terminated pursuant to
Section 5(d) or Employee terminates Employee’s employment hereunder pursuant to
Section 5(e), Employee shall receive from the Company (or its successor, if
applicable), in a lump-sum payment made on the 60th day after the Termination
Date, an amount equal to the product of:


(A)the sum of:


(i)the Employee’s annual base salary at the rate in effect immediately prior to
the Termination Date, plus
 
(ii)the average of the amount of the Performance Bonuses paid or payable to
Employee, if any, for the three most recently completed Years prior to the
Termination Date (annualized as applicable), times


(B)the Severance Multiple.


In addition (1) notwithstanding anything to the contrary in any share option
plan or agreement, any share options held by Employee on the Termination Date
shall become immediately exercisable and may be exercised by Employee until the
earlier of 5 years after the Termination Date or 10 years after the grant date
of the options, and (2) all unvested restricted shares held by Employee on

8

--------------------------------------------------------------------------------



the Termination Date shall become fully vested as of such date. For the
avoidance of doubt, this Section 6(b) shall not apply to the expiration of the
Employment Period.
(c)HEALTH PLANS. Subject to Employee timely signing and returning, and not
revoking, the release required by Section 8(a), if Employee is terminated
pursuant to Section 5(b) or (d) or terminates pursuant to Section 5(e), the
Company shall pay Employee an amount equal to the costs (determined as of the
Termination Date) associated with providing the Employee with medical and health
benefits coverage under the Health Plans in which Employee was eligible to
participate prior to the Termination Date for a period of time equal to 12
months times the Severance Multiple. If Employee's employment is terminated due
to Employee’s death, the Company shall pay Employee's designated beneficiary
(or, if none, Employee's estate) an amount equal to the costs (determined as of
the Termination Date) associated with providing his immediate family with
medical and health benefits coverage under the Health Plans in which Employee
was eligible to participate prior to his death for a period of time equal to 12
months times the Severance Multiple. Any such payment under this Section 6(c)
shall be made in a lump-sum payment on the 60th day after the Termination Date.


(d)All other rights and obligations of the Company and Employee under this
Agreement (other than Sections 8, 9 and 10, which shall survive termination)
shall cease as of the Termination Date.


(e)For purposes of this Section 6, the value on the award date of any Incentive
Bonus or any Long-Term Incentive Award shall be, in the case of equity
compensation, the estimated fair value of the award as of the grant date,
without respect to vesting, determined by the Company in accordance with
Accounting Standards Codification 718, "Compensation-Stock Compensation," issued
by the Financial Accounting Standards Board, or any replacement successor or
amended accounting standard regarding the valuation of equity-based awards.


7.NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall limit Employee’s
continuing or future participation in any plan, program, policy or practice
provided by the Company and for which Employee may qualify, nor shall anything
herein limit or otherwise affect any rights Employee may have under any other
contract or agreement with the Company. Amounts which are vested benefits or
which Employee is otherwise entitled to receive at or subsequent to a
Termination Date under any plan, policy, practice or program of, or any contract
or agreement with, the Company shall be payable in accordance with the same,
except as explicitly modified in this Agreement.


8.FULL SETTLEMENT; RESOLUTION OF DISPUTES.


(a)The Company’s obligation to make the payments provided in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
unilateral right of set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against Employee or others, but the
foregoing shall not limit the right of the Company to seek such relief in any
proceeding. Any payments and benefits provided for in this Agreement shall be
contingent upon Employee executing an agreement providing for (i) a full release
of any and all

9

--------------------------------------------------------------------------------



claims against the Company, the Board and officers of the Company and any
affiliates and representatives of the Company arising out of Employee’s
employment with the Company or this Agreement and (ii) an agreement not to
disparage, and to use Employee's best efforts to cause his immediate family
members not to disparage, the Company, the Board and the officers of the Company
and any affiliates and representatives of the Company. Such agreement must be
(i) signed and returned no later than the 45th day following the Termination
Date, and (ii) not revoked within the 7 day period following the Employee's
return of the executed release. In no event shall Employee be obligated to seek
other employment or take any other action to mitigate any amounts payable under
this Agreement. If Employee is the prevailing party in any action brought by the
Company to contest any liability or obligation hereunder or in any action by
Employee to enforce the provisions hereof, the Company shall reimburse Employee
for the fees and expenses of his counsel incurred in such action.


(b)If there is a dispute between the Board and Employee (i) if the Board
terminates for Cause, with respect to the existence of Cause, or (ii) if
Employee terminates with Good Reason, with respect to the existence of Good
Reason, then, upon the entry of a final, nonappealable judgment by a court of
competent jurisdiction declaring that the Board’s termination was not for Cause
or that Employee’s determination of Good Reason was made in good faith, as the
case may be, the Company shall pay all amounts provided in the applicable
provisions of Section 6, plus any damages to which Employee is entitled by
reason of the Company’s breach of this Agreement and shall reimburse Employee
for the fees and expenses of his counsel incurred in such proceeding.


(c)Any amount payable under this Section 8 shall bear interest at the federal
rate provided in Section 7872(f)(2)(A) of the Code until fully paid.


9.INDEMNIFICATION. Nothing in this Agreement shall limit Employee’s
indemnification rights under the Company’s Declaration of Trust or Bylaws or any
Trustees’ and Officers’ insurance coverage. Employee shall not be liable to the
Company or its shareholders for any errors or omissions made in good faith and
in the absence of gross negligence or willful misconduct.


10.COVENANTS OF THE EMPLOYEE.


(a)Employee shall retain in confidence and shall not disclose to any party
(other than officers, trustees or representatives of the Company as required for
the conduct of the Company’s business), nor use for any purpose (other than in
the performance of his duties hereunder) any confidential or proprietary
information of or with respect to the Company, its business, financial condition
or performance, existing or potential properties, existing or potential
transactions, negotiations, relationships, plans, strategies, projections,
existing or potential tenants or any other information of a confidential or
proprietary nature, whether in written, oral or electronic format and whether
disclosed prior to or after the date of this Agreement (“Confidential
Information”). Notwithstanding the foregoing, Confidential Information shall not
include (i) information which is publicly disclosed or otherwise generally
available through no fault of Employee, or (ii) information required to be
disclosed by Employee or the Company under the federal securities laws and

10

--------------------------------------------------------------------------------



regulations or any subpoena or order of a court or governmental agency. In no
event shall an asserted violation of the provisions of this Section 10(a)
constitute a basis for the Company’s unilateral deferral or withholding of any
amounts otherwise payable to Employee under this Agreement, without limitation
of the right of the Company to assert any right of set-off, counterclaim,
recoupment, defense or other claim in any proceeding.


(b)During the Employment Period and for a period ending fifteen (15) months
after the Termination Date, Employee shall not, directly or indirectly, unless
for the Company or its affiliates or otherwise with the express written consent
of the Company:


(i)own or have any interest in, or act as an officer, director, partner, member,
manager, principal, employee, agent, representative, consultant, independent
contractor or other capacity of or for, or in any way assist, any Competitive
Enterprise within the Restricted Area, whether paid or unpaid; or


(ii)divert or attempt to divert clients, employees, customers or accounts of the
Company or of its affiliates (whether or not the applicable parties have done
business with the Company or any of its affiliates once or more than once),
regardless of their location.


This provision shall not apply if, within one year following a Change in
Control, the Company terminates Employee’s employment with Company for any
reason other than pursuant to Sections 5(b) or 5(c). For the avoidance of doubt,
this Section 10(b) shall not apply to the expiration of the Employment Period.
Employee agrees that because of the nationwide nature of Company’s business
(directly or through its affiliates), the “Restricted Area” shall include the
entire United States, and that a more limited geographic restriction is neither
feasible nor appropriate to protect the interests of Company. “Competitive
Enterprise” means any business that is primarily engaged in the business of
owning, developing, acquiring and financing real estate and related improvements
operated for the same purpose as the properties owned or financed at this time
or in the future by the Company, excluding any business that is in the primary
business of operating such properties, such as movie exhibition, ski operations
or entertainment retail center operations.
(c)Employee acknowledges that any breach of the covenants in Sections 10(a) and
10(b) would cause irreparable injury to the Company which would not be fully
compensable in damages. Accordingly, the Company shall be entitled to injunctive
or specific relief from a court of competent jurisdiction against any breach or
threatened breach by Employee, his agents or persons acting through him, of the
covenants in Sections 10(a) and 10(b), without the necessity of posting bond or
proving lack of an adequate remedy at law, and without limitation of other
remedies that may be available to the Company at law or in equity.


11.SUCCESSORS.


(a)This Agreement is personal to Employee and shall not be assigned by him
without the prior written consent of the Board. The provisions of Sections 6 and
8 shall inure to the benefit of and be binding on and enforceable by Employee’s
heirs and legal representatives.

11

--------------------------------------------------------------------------------





(b)This Agreement may be assigned by the Company to any successor to its
business or assets and shall inure to the benefit of its successors and assigns.


(c)This Agreement shall be binding upon and enforceable against any successor
(whether direct or indirect, by acquisition, merger, consolidation, Change in
Control or otherwise) to the Company or to all or substantially all of its
assets, whether such transaction was approved by the Incumbent Trustees or
otherwise. The Company shall advise any successor to its business or assets and
the person or entity effecting any Change in Control of the provisions of this
Agreement and the survival of such provisions following the consummation of such
transaction. As used in this Agreement, “Company” shall mean EPR Properties and
any successor to its business, assets or outstanding securities.


12.RESIGNATION. If Employee is a member of the Board on the Termination Date,
upon termination of the Employee's employment for any reason provided in Section
5 (other than Section 5(a)) or upon the expiration of the Employment Period,
Employee shall, within five days following the Termination Date or the
expiration of the Employment Period, as applicable, deliver to the Company
pursuant to Section 16 a letter of resignation from the Board to be effective
upon acceptance by the Board.


13.GOVERNING LAW. This Agreement shall be governed by Missouri law, without
reference to conflicts of laws rules.


14.HEADINGS. Section headings are for convenience of reference only and shall
have no effect on the interpretation of this Agreement.


15.ENTIRE AGREEMENT. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof and may not be modified or
amended except by written instrument executed by the Company and Employee.
Notwithstanding anything to the contrary herein, this Agreement shall not affect
or otherwise reduce the rights of Employee with respect to grants of stock,
stock options or restricted stock units made to Employee by the Company prior to
the date of this Agreement, the terms of which shall survive execution of this
Agreement.


16.NOTICE. Any notice or other communication hereunder shall be in writing and
may be hand delivered or sent by registered or certified mail return receipt
requested, commercial courier or facsimile transmission:


If to Employee:    Morgan G. Earnest II
909 Walnut Street, Suite 200
Kansas City, Missouri 64106
FAX: (816) 472-5794

12

--------------------------------------------------------------------------------





If to the Company: EPR Properties
909 Walnut, Suite 200
Kansas City, Missouri 64106
Attention: Chief Executive Officer
FAX: (816) 472-5794


and:          EPR Properties
909 Walnut, Suite 200
Kansas City, Missouri 64106
Attention: Chairman of the Compensation and Human Capital Committee
FAX: (816) 472-5794


or to such other address or facsimile number as either party shall have
furnished the other in writing. Notices and communications shall be effective
when actually received by the addressee.
17.SEVERABILITY. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or unenforceability of any other
provision of this Agreement.


18.WAIVER. A party’s failure to insist upon strict compliance with any provision
of this Agreement or the failure to assert any right such party may have
hereunder shall not be deemed a waiver of such provision or any other provision
of this Agreement, and no such waiver shall be effective unless by written
instrument signed by the party granting the waiver.


19.COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be an original and both of which, taken together, shall constitute a
single instrument.


20.AMENDMENT. This Agreement may not be amended or otherwise modified except
pursuant to the express written agreement of each of the parties hereto.
 
21.SECTION 409A COMPLIANCE.


(a)    Compliance with Section 409A. It is the intent of the parties that the
provisions of this Agreement comply with Section 409A of the Code and the
Treasury regulations and guidance issued thereunder ("Section 409A") and that
this Agreement be interpreted and operated consistent with such requirements of
Section 409A in order to avoid the application of additive income taxes under
Section 409A ("409A Penalties"). To the extent that a payment, or the settlement
or deferral thereof, is subject to Section 409A, except as Employee and the
Compensation and Human Capital Committee of the Board otherwise determines in
writing, the payment shall be paid, settled or deferred in a manner that will
meet the requirements of Section 409A, such that the payment, settlement or
deferral shall not be subject to the 409A Penalties. Except as otherwise
expressly provided herein, to the extent any expense reimbursement or the
provision of any in-kind benefit under this Agreement is determined to be
subject to Section 409A, the amount of any such

13

--------------------------------------------------------------------------------



expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other calendar year (except for any life-time or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which the
Employee incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit. Any reference in this Agreement to "termination
of employment," "terminates employment," or similar phrases shall have the same
meaning as a "separation from service" under Section 409A. To extent that the
Employee would otherwise be entitled to any payment or benefit under this
Agreement or any plan or arrangement of the Company or its affiliates, that
constitutes “deferred compensation” subject to Section 409A and that if paid
during the six months beginning on the date of Employee’s termination of
employment would be subject the 409A Penalties because the Employee is a
“specified employee” (within the meaning of Section 409A and as determined from
time to time by the Compensation and Human Capital Committee), the payment will
be paid to the Employee on the earliest of the six-month anniversary of the
termination of employment, a change in ownership or effective control of the
Company (within the meaning of Section 409A) or the Employee’s death.
(b)    Amendments.    Notwithstanding any provision of this Agreement to the
contrary, this Agreement shall not be amended in any manner that would cause (i)
this Agreement or any amounts or benefits payable hereunder to fail to comply
with the requirements of Section 409A, to the extent applicable, or (ii) any
amounts or benefits payable hereunder that are not subject to Section 409A to
become subject thereto (unless they also are in compliance therewith), and the
provisions of any purported amendment that may reasonably be expected to result
in such non-compliance shall be of no force or effect with respect to this
Agreement. Notwithstanding any other provision in this Agreement, the Company,
to the extent it deems necessary or advisable in its sole discretion, reserves
the right, but shall not be required, to unilaterally amend or modify this
Agreement to reflect the intention that this Agreement qualifies for exemption
from or complies with Section 409A in a manner that as closely as practicable
achieves the original intent of this Agreement and with the least reduction, if
any, in overall benefit to Employee) to comply with Section 409A on a timely
basis, which may be made on a retroactive basis, in accordance with regulations
and other guidance issued under Section 409A; provided, however, that neither
the Company nor the Board makes any representation that this Agreement shall be
exempt from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to this Agreement.
22.BOARD APPROVAL. This Agreement has been approved by the Board upon the
recommendation of the Compensation and Human Capital Committee. The officer
signing this Agreement on behalf of the Company is duly authorized to do so and
to bind the Company to the provisions hereof.
[Remainder of page left intentionally blank]











14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the above
date.


COMPANY


EPR PROPERTIES




By:     /s/ Gregory K. Silvers    
Gregory K. Silvers, President and Chief
Executive Officer








EMPLOYEE




/s/ Morgan G. Earnest II    
Morgan G. Earnest II





15